Title: From John Adams to the President of Congress, 29 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam May 29th. 1781

The English, by the capture of St. Eustatia, seem to have committed the most compleat blunder of all. There was found in that Island a greater quantity of Property belonging to the Britons themselves, than to the French, Dutch, or Americans. They have broke up a Trade, which was more advantageous to them, than to any of their Enemies, as it was a Channel through which British Manufactures were conveyed to North America, and much provisions and assistance to their Fleets and Armies in the West Indies. As the British Merchants were warranted by an Act of Parliament to trade to this Island, all those who are Sufferers by its capture are clamouring against Government and especially against Rodney and Vaughan, for illegally seizing their Property, and threatning these Commanders with as many lawsuits as there are Losers. But what completes the Jest is, that De la Motte Piquet has carried safe into Brest two and twenty of the Vessels loaded with the spoils of St. Eustatia, which Rodney had sent under Convoy of Commodore Hotham and four Ships of the Line: so that Rodney after having lost his booty is like to have lawsuits to defend and very probably the whole to repay to the Owners. Thus the Cards are once more turned against the Gambler; and the Nation has gained nothing but an addition to their Reputation for Iniquity. This is good Justice. There is room to hope for more instances of it; because their Fleets are coming home from the West Indies, and the Spanish Fleet of thirty Sail of the Line under Cordova is again at Sea, and it is hoped the French Fleet will soon go out again.
The English Fleets are so fully employed by the French and Spaniards, that the Dutch might do a great deal if they would: but something in this Machine is fatally amiss. The Patriots weep, but all in vain. The Fleets and Ships that sail, are said to have Orders to act only on the defensive. The Courtiers say that Amsterdam is the Cause of the War; the friends of Amsterdam say the Courtiers are corrupted by the English. Some say the Prince declares he will never do any thing against the English: others say that he has authorized the French Ambassador to assure the King his Master, that he was ready to make arrangements with him: others report sayings of the Princess that the Conduct of some of the Courtiers will be the ruin of her Family. All these Reports serve to no purpose, but to shew the Confusion and Distraction of the Country. However, there must be a Change soon for better or worse, for hunger will break down all ordinary Fences.
I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

John Adams

